Citation Nr: 1421607	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  06-25 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to higher ratings for postoperative residuals of a bilateral lumbosacral microdiscectomy, initially rated as 10-percent disabling from May 5, 2004; temporarily rated as 100-percent disabling (under 38 C.F.R. § 4.30) from April 6, 2005 to September 30, 2005; rated as 40-percent disabling from October 1, 2005 to September 10, 2009; again temporarily rated as 100-percent disabling (under 38 C.F.R. § 4.30) from September 11, 2009 to October 31, 2009; again rated as 40-percent disabling from November 1, 2009 to April 19, 2010; again temporarily rated as 100-percent disabling (under 38 C.F.R. § 4.30) from April 20, 2010 to May 31, 2010; and, finally, again rated as 40-percent disabling as of June 1, 2010.

2.  Entitlement to service connection for folliculitis of the scalp.

3.  Entitlement to service connection for a right shoulder disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to May 2004.

He appealed to the Board of Veterans' Appeals (Board/BVA) on appeal from October 2004, May 2005, July 2005, January 2006, May 2006, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In that initial October 2004 decision, the RO granted service connection for postoperative residuals of a bilateral lumbosacral microdiscectomy at L5-S1 and assigned an initial 10 percent rating for this disability retroactively effective from May 5, 2004, the day after the Veteran's military service had ended when he had returned to life as a civilian.  In October 2004 and January 2005, however, he submitted statements expressing his disagreement with that initial 10 percent rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate the Veteran for this variance.).

But after apparently reconsidering the evidence, the RO confirmed and continued that initial 10 percent rating in the April 2005 rating decision.  However, based on subsequent surgery and need to convalesce, the RO later assigned a higher, albeit temporary, 100 percent rating under 38 C.F.R. § 4.30 through July 31, 2005.  That temporary 100 percent rating was then further extended until September 30, 2005, in the July 2005 rating decision, after which the prior 10 percent rating was reinstated effective October 1, 2005.  In the January 2006 rating decision, however, the RO increased the disability rating to 40 percent effective October 1, 2005.  The latter two temporary 100 percent ratings were assigned by the RO in the July 2012 rating decision.

The Veteran's claim concerning the rating assignments for his service-connected lumbosacral spine disability was previously framed as two separate claims:  a claim for an effective date earlier than October 1, 2005 for the 40 percent disability rating, assigned in the January 2006 rating decision, and a claim for a higher disability rating than the currently assigned 40 percent rating.  However, because the Board recognized that his appeal with his rating assignments was initiated by filing a timely notice of disagreement (NOD) in October 2004, following that initial October 2004 rating decision, the Board consequently recharacterized his claim to include a higher rating than the initial 10 percent rating that was first assigned when service connection was granted, effective May 5, 2004.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013); see also AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (applicable law mandates that it generally will be presumed that the maximum benefit allowed by law and regulation is being sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded; if the Veteran is satisfied or content with a lesser rating, albeit higher than he originally received, there must be express confirmation of this).  He since has been issued a statement of the case (SOC) in August 2006 in response to his disagreement with his rating assignments, and he thereafter completed the steps necessary to perfect his appeal of this claim to the Board by also, in response to the SOC, filing a timely substantive appeal (VA Form 9), also in August 2006. 
See 38 C.F.R. § 20.200 (2013).  Therefore his appeal has remained active and pending since the filing of his initial NOD in October 2004.

Concerning his claim of entitlement to service connection additionally for folliculitis of the scalp, this claim initially was denied in the October 2004 rating decision.  And although there was no submission or communication from him during the next year that may be construed as an NOD with the denial of this claim, a VA treatment record dated in November 2004 (pertaining to a VA dermatology consultation for his folliculitis), so within one year of him receiving notification of that October 2004 rating decision, reflects ongoing complaints and treatment for his claimed folliculitis.  These records, since generated and maintained by VA, were constructively in the file, even if not physically so.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, they were of record within the year succeeding that October 2004 decision and are new and material evidence concerning this claim, in turn precluding that decision from becoming final and binding on him with respect to this claim.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's right shoulder disorder claim was first considered and denied in the May 2006 rating decision.  He was issued an SOC with respect to his service-connection claims in August 2006 and he perfected his appeal with respect to these claims by filing a timely VA Form 9, also in August 2006.

In May 2007, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder, so is of record.

In December 2012, the Board remanded the claim for a higher rating for the service-connected lumbosacral spine disability, as well as the claims for service connection for folliculitis and a right shoulder disorder to the Agency of Original Jurisdiction (AOJ) for further development.  After completing additional development, the AOJ continued to deny these claims in a March 2013 Supplemental SOC (SSOC) and returned them to the Board for further appellate consideration.  But in July 2013, the Board again remanded these claims for still additional development.  In a November 2013 SSOC, the AOJ continued to deny these claims and returned them to the Board for further appellate consideration.

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In this decision the Board is deciding the claims for service connection for the folliculitis and right shoulder disorder.  However, the remaining claim of entitlement to higher ratings for the low back disability requires still further development, so the Board instead is again remanding this claim to the AOJ.


FINDINGS OF FACT

1.  The most competent and credible (therefore most probative) evidence of record is against finding that the folliculitis of the Veteran's scalp began during his service or, if pre-existing, was permanently worsened by his service beyond the condition's natural progression.

2.  The most probative evidence of record also is against finding that the Veteran's right shoulder disorder began during his service, that he had arthritis in this shoulder to a compensable degree within one year of separating from service, or that this disorder is otherwise related or attributable to his service.



CONCLUSIONS OF LAW

1.  The folliculitis of the Veteran's scalp was not incurred in or aggravated by his active duty service.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  His right shoulder disorder also was incurred in or aggravated by his active duty service and may not be presumed to have been.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

VA satisfied the notification requirements of the VCAA by means of letters dated in June 2004 and February 2006 that afforded the Veteran notice of the types of evidence needed to substantiate his service-connection claims and of the division of responsibility between him and VA in obtaining the required evidence.  A March 2006 letter also satisfied the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), by advising him of how VA determines the "downstream" disability rating and effective date when a service-connection claim is granted.  He therefore has received all required notice concerning these claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records (STRs), post-service treatment records, VA examination reports dated in February and September 2013, and his lay statements in support of his claims.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he believed were relevant to these claims that have not already been obtained and associated with the file.

Review of the examination reports indicates the February 2013 VA examiner (who also performed the September 2013 examination) reviewed the complete claims folder, interviewed the Veteran regarding his history of symptoms and treatment, performed a comprehensive evaluation, reported current clinical findings, and provided opinions concerning the determinative issues of whether the Veteran has these claimed disabilities and whether there is a relationship or correlation ("nexus") between them and his military service.  During the examination, however, the examiner noted that additional diagnostic testing was needed in order to fully evaluate the Veteran's right shoulder disorder.  Accordingly, the claim was remanded in July 2013 for a second examination, which as mentioned took place in September 2013.  And although the Veteran was duly informed that he was scheduled to partake in additional testing, he failed to show up for it.  In this circumstance the Board is required to decide his claim based on the existing evidence of record.  See 38 C.F.R. § 3.655 (2013).

Applicable Statues, Regulations and Case Law

In order to establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Entitlement to Service Connection for Folliculitis of the Scalp

Review of the claims folder reveals that, during his January 1995 military enlistment examination, the Veteran was noted to have extensive tinea versicolor folliculitis of the scalp.  Accordingly, his claim appears to be one of entitlement to service connection for aggravation of a pre-existing condition.

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2013), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by clear and unmistakable (obvious and manifest) evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Indeed, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2013).


If, on the other hand, as here, a pre-existing condition was noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  That said, the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The Veteran claims that, at the time of his entry into service, he only had a small patch of folliculitis, about one-inch square in size, at the center of his scalp, but that as a result of being frequently required to wear Kevlar helmets and hats, and maintaining short haircuts during service, his folliculitis spread and resulted in bleeding of his scalp.  Indeed, service treatment records (STRs) show that he frequently received treatment for folliculitis during his active service.

Post-service treatment records show that he continued to undergo treatment for his scalp condition.  During a July 2004 VA evaluation, although he was noted to have nodules of varying sizes on his scalp, there was no indication that he was receiving treatment for the condition until November 2004, when VA treatment reports show he was prescribed doxycycline.  In January 2006, he underwent excision of scalp lesions.  In May 2007, he had a plastic surgery consultation and reported that he had experienced recurrent lesions in the same area of his scalp since 2006.  The diagnosis was folliculitis decalvans of the scalp; but the evaluating clinician specifically explained that this was a genetic disorder with recurrent folliculitis, and suggested no surgical intervention.

In May 2011, the Veteran was again seen in the VA dermatology clinic with complaints of worsening scalp redness and swelling.  It was noted that he had previously done fairly well with a combination of oral minocycline, topical steroids, and injections.  The examination revealed folliculitis decalvans with acne keloidalis posteriorly and facial acne.  The evaluating clinician noted that, to some degree, the Veteran's hair loss was probably a function of hereditary male-pattern alopecia.

In February 2013, the Veteran had a VA skin examination, at which time he reported that he had first experienced a small scalp lesion from folliculitis during high school, which was not treated.  After reviewing the complete evidence of record and interviewing him, the VA examiner opined that it was less likely than not that the Veteran's folliculitis decalvans of the scalp was aggravated by his military service.  In explanation, she noted that the service enlistment examination did not specify how much of the extensive involvement of the scalp was due to the tinea versicolor and how much was due to folliculitis.  She noted that, although the Veteran reported that his folliculitis had worsened during his service, as evidenced by the fact that he had not had treatment prior to service, this she pointed out cannot be considered a basis for a worsening of the condition during service, as it could have also represented the availability of medical treatment for the condition in service.  She added that, as the Veteran had extensive scalp involvement at the time of service entrance, it can be concluded that he may have benefited from treatment if it had been available prior to service and that not having treatment does not identify the degree of severity of the condition.  As she noted that there was no documentation in the STRs of the degree of folliculitis present at separation from service, she stated that there was no objective means of identifying the degree of folliculitis involvement at the time of entrance compared to the time of separation.


In further comment, this VA compensation examiner conceded that, given the Veteran's subjective history of involvement, it was reasonable that there was some progression of the disease during his active duty service.  However, she also noted his contention that wearing helmets and other gear, in addition to less than optimal sanitary conditions when deployed, contributed to a worsening of the condition in service.  In this respect, she noted that the Veteran underwent surgical treatment for the scalp two years after separation, suggesting ongoing worsening of the condition even after the conditions he claimed had contributed to the worsening of the condition were no longer present.  She then noted that his scalp disorder, folliculitis decalvans, is a condition with an unknown cause, adding that the current medical literature supports an association with an abnormal immune response with probable genetic links.  She observed that, during the Veteran's 2007 consultation with the plastic surgeon, he also discussed the genetic basis for the condition.  She further observed that an up-to-date and well-respected medical review states that folliculitis decalvans occurs most commonly in middle age adults, but can begin at any time after puberty, as it did in this Veteran.  She indicated it is well described that the condition is often progressive and the role of bacteria is not clear in the etiology of the condition, despite antibiotic treatment used for therapy, adding that there is no cure for the condition.  Accordingly, she concluded that the Veteran's condition is one that is commonly progressive as the patient reaches middle age.  Therefore, she opined that there was no evidence that the gradual worsening of his condition was due to his military service, as a gradual worsening is expected as part of the natural progression of folliculitis decalvans.

In September 2013, although that VA examiner again reviewed the Veteran's treatment records, she did not change her opinion that it was less likely than not that his scalp condition underwent a worsening as a result of his military service.

Based on this examiner's unfavorable opinion and the other relevant medical and lay evidence in the file, the Board finds that the most probative evidence of record indicates the folliculitis of the Veteran's scalp pre-existed his service and was not aggravated during or by his service beyond the condition's natural progression.

Regarding the lay evidence, the U. S. Court of Appeals for Veterans Claims (Court) has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As lesions and bleeding of the scalp is something that the Veteran, as a layman, is competent to report, his assertions regarding his symptoms prior to, during and since his service are entitled to some probative weight.  However, although he is competent to report his symptoms, he is not necessarily competent to attribute the symptoms to a specific underlying disease or injury prior to, during or since his service.  Moreover, as already alluded to, independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  And the VA examiner charged with making this important determination rather unequivocally indicated this did not occur during or as a result of the Veteran's service.  Additionally, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held that continued complaints of pain after service do not suffice to establish a medical nexus where the issue at hand concerns etiology, and requires a medical opinion.  In this case, the fact remains that the only probative medical opinion of record fails to relate the Veteran's current scalp disease to his active duty service, either as the origin of the condition or the cause of its aggravation.  The Board finds the opinion of the VA examiner to be the most probative evidence of record as to the etiology of the Veteran's current disorder and outweighs the Veteran's assertions that his complaints of continuing and worsening symptomatology of his scalp disease demonstrates an aggravation of the condition as a result of his military service.  This is especially true given the VA examiner's explanation that this type of condition tends to get worse over time, regardless, so irrespective of what occurred during the Veteran's service.


Accordingly, the Board concludes that the preponderance of the evidence is against this claim of entitlement to service connection for folliculitis of the Veteran's scalp.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is not applicable, as there is not an approximate balance of probative evidence for and against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to Service Connection for a Right Shoulder Disorder

In addition to direct service connection, discussed above, service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

The Veteran attributes his claimed right shoulder disability to an injury he sustained during his active duty service in Korea.  Review of his STRs shows that he was seen for complaints of right shoulder pain in November and December 2001, and in January 2002.  During this time, the shoulder had full range of motion, no tenderness and no effusion.  He was referred for physical therapy, after which he reported that his shoulder was doing well.  There were no further complaints referable to his right shoulder during the remainder of his service, which went until May 2004, including when examined in anticipation of his separation from service.  

Post-service VA treatment records reveal complaints of right shoulder pain and clinical treatment for the claimed shoulder disability.  In December 2006, an MRI of the right shoulder revealed tendinopathy or tendinosis supraspinatis without a tear, but a superior labrum tear with possible posterior labrum tear.  

In February 2013, because of the findings in service and during the years since, the Veteran was afforded a VA compensation examination for a medical nexus opinion concerning whether his present-day right shoulder disorder was related to any incident of his military service, including the complaints of pain in this shoulder he had during his service.  Based on a review of the medical evidence of record, a complete physical examination and interview with him, the VA examiner concluded it is less likely than not that the Veteran's current right shoulder condition (diagnosed as a tear of insertion of biceps tendon into labrum, status-post arthroscopic repair with subacromial decompression, healed with residual scar and residual reduced range of motion) was related to the right shoulder pain noted in the STRs.  In explanation, this VA examiner observed that the Veteran had right shoulder pain noted in service without any specific trauma during a period of five to six months from November 2001 to May 2002.  Repeated examinations during that time documented full range of motion of this shoulder.  He had physical therapy with improvement, and in May 2002 the improvement was documented in his STRs.  There were no subsequent complaints of right shoulder pain, despite ongoing problems with the left shoulder.  The examiner also observed that, at the time of his separation examination, the Veteran did not identify a right shoulder condition as an ongoing problem.  As such, she concluded there was no objective evidence in his records identifying an ongoing right shoulder disorder in service following his physical therapy treatment in 2002.  Moreover, she noted there was no objective evidence linking his right shoulder condition noted in 2006 to the right shoulder condition noted in service four years earlier.  She observed that, in 2006, the Veteran was believed to have evidence of internal derangement of the shoulder, which was specifically noted as not present during examinations in service.  She added that there was no evidence of an ongoing pattern of disability of the right shoulder following his treatment in 2002 during service, thus, the current disorder could not be identified as related to the five-to-six month episode of right shoulder pain in service.

The Board further observes that, during the February 2013 examination, the examiner commented that X-rays of the right shoulder had been ordered and the Veteran was instructed to obtain X-rays immediately upon leaving his examination; however, he did not go for the X-rays, so they apparently could not be done.  If they had been done, as recommended, this might have resulted in evidence beneficial to his claim.  The examiner explained that, upon learning that he had chosen not to get the X-rays, she called the Veteran, who was still in Tucson, and advised him of the need for radiographs to complete his examination.  

He was offered the opportunity to return on another day for the X-rays, but he again failed to comply with the request to have radiographs of his right shoulder.  She added that further evaluation of his reduced range of motion of the right shoulder following surgery was not possible because he did not comply with the request to have radiographs of his right shoulder.  VA's duty to assist a Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans, so incumbent on them, to cooperate with VA in these type efforts of having him examined to assess the etiology and severity of his claimed disability.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

In September 2013, this same VA examiner again reviewed the Veteran's claims folder, including additional treatment reports obtained by the AOJ, and determined there was no additional information that changed her previous opinion that it is less likely than not that this Veteran's current right shoulder disorder is the result of the right shoulder pain he had in service.  She noted that additional evidence showed that he had complained of right shoulder pain in 2006 with an MRI showing some changes in this shoulder.  However, she explained this did not indicate those changes had occurred in service.  She further noted that the lack of treatment subsequent to 2002 did not stand alone as a rationale for her previous opinion, as additional variables were clearly designated.  This apparently was so not to run afoul of considering whether there was continuity of symptoms versus continuity of treatment.  The applicable VA regulation, 38 C.F.R. § 3.303(b), only requires continuous symptoms, not continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Specifically, she noted that she had taken into account the Veteran's report that his right shoulder pain had been present since service, adding that it was clear that he had right shoulder pain in service over a five-to-six month stretch that was treated with physical therapy.  But in determining whether that was an acute incident or a chronic condition, she pointed out there is a discrepancy between the STRs and the Veteran's reports over the time frame involved, as he stated that there was no right shoulder injury in December 2001, but later stated that he had been injured while playing football.  

She observed that, following the football injury, STRs supported his claim of left shoulder pain, but conversely multiple physical examinations showed full range of motion of the right shoulder with no evidence of right shoulder impingement.  

Moreover, this VA examiner explained the Veteran's post-service right shoulder condition clearly showed an abnormal shoulder examination with evidence of impingement that turned out to be caused by the biceps tendon condition.  She observed that, if his biceps tendon condition, labral tear or impingement was caused by the right shoulder condition in service, his physical examination would have been expected to show an abnormality at the time.  Instead, she found that the normal examination in service, taken with his lack of continued symptomatology documented in service, made it unlikely that his current right shoulder condition was caused by the apparent self-limited episode in service.  She also reiterated that his reports of having an episode of shoulder pain in service did not necessarily mean that every shoulder condition identified after that was caused by the episode in service.  She pointed out that he remained active playing basketball, football and weight-lifting following service, as documented by the treatment records, all of which involve a risk of shoulder injury.  So she again ultimately concluded that there is no supportive evidence that the Veteran's current right shoulder condition began in service; he had right shoulder pain in service, then had right shoulder pain post-service with no support for a connection between the two incidents.

Because of this unfavorable medical opinion, which is unrefuted, the Board finds that the most probative evidence of record indicates the Veteran's current right shoulder disorder is not the result of some incident of his active duty service, including, again, related to or the result of the right shoulder pain he had in service.  As such, service connection on a direct-incurrence basis is unwarranted.  Moreover, as there is no probative indication he had arthritis in this shoulder to a compensable degree within one year of separating from service, service connection cannot be granted on an alternative presumptive basis, either.  Arthritis, incidentally, must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  So the Veteran's unsubstantiated lay testimony is insufficient to establish its presence within this one-year presumptive period following his service.

Nonetheless, in addition to the medical evidence, the Board has also considered the Veteran's personal lay statements in support of his claim.  As shoulder pain is something that he, as a layman, is competent to report, his assertions regarding his experience with the condition since service are entitled to some probative weight.  But although he is competent to report his symptoms, such as pain, he is not necessarily competent to ascribe the symptoms to a specific underlying disease such as arthritis or to an injury during his service.  See Clyburn v. West, supra.  The fact remains that the only probative medical opinion of record fails to relate his current right shoulder disorder to his active duty service.  The Board finds the opinion of the VA examiner to be the most probative evidence of record as to the etiology of the Veteran's current disorder and outweighs his assertions that his right shoulder disorder is a result of military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Accordingly, the Board concludes that the preponderance of the evidence is against this claim of entitlement to service connection for a right shoulder disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is inapplicable, as there is not an approximate balance of evidence for and against this claim.  See generally Gilbert v. Derwinski, supra ; Ortiz v. Principi, supra.


ORDER

The claim of entitlement to service connection for folliculitis of the scalp is denied.

The claim of entitlement to service connection for a right shoulder disorder also is denied.



REMAND

As concerning the remaining claim for higher ratings for the low back disability, the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

In the prior July 2013 remand, the Board directed the AOJ to obtain the Veteran's VA Vocational Rehabilitation and Education folder and associate it with the claims file for consideration.  The Board has constructive, if not actual, notice and possession of these records, as they are generated by VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As these records may be pertinent to his claim for increased ratings for his service-connected lumbar spine disability, they must be obtained before deciding this claim.  38 C.F.R. § 3.159(c)(2).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the Veteran's claims file his complete VA Vocational Rehabilitation and Education (VR&E) Program folder.  Because this folder is in VA's possession, as a Federal department or agency, VA will make as many requests as are necessary to obtain this folder.  VA will end its efforts only if VA concludes that this folder does not exist or that further efforts to obtain it would be futile. Cases in which VA may conclude that no further efforts are required include those in which this Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2).  The Veteran must also be notified in the event VA is unable to obtain this folder.  38 C.F.R. § 3.159(e)(1).

2.  Then readjudicate the remaining claim of entitlement to higher ratings for the lumbosacral spine disability in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


